MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be                                  Oct 19 2016, 6:42 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Peter D. Todd                                            Gregory F. Zoeller
Elkhart, Indiana                                         Attorney General of Indiana

                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dorris Latrese Dooley,                                   October 19, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1603-CR-561
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Evan S. Roberts,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D01-1001-FC-5



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 20A03-1603-CR-561 | October 19, 2016         Page 1 of 4
[1]   As a result of violations of her community corrections commitment, the trial

      court ordered Doris Dooley to serve the remainder of her suspended six-year

      sentence in the Indiana Department of Correction (the DOC). The court also

      ordered her to pay a $250 fine, which had been previously suspended. On

      appeal, Dooley challenges the imposition of the fine. Specifically, she argues

      that the trial court was required to hold an indigency hearing and upon a

      finding of indigence, expressly state in its order that Dooley could not be

      incarcerated for failing to pay the fine.


                                       Facts & Procedural History


[2]   In June 2012, Dooley pled guilty to class C felony battery. The trial court

      sentenced her to six years in the DOC, all suspended to probation. The court

      also imposed a $250 fine, which it suspended, and costs and fees. Dooley

      violated probation within about a year. In October 2014, the trial court revoked

      Dooley’s probation and ordered her to serve the balance of her sentence on

      work release through the Elkhart Community Corrections (ECC). Dooley

      subsequently violated the conditions of her ECC commitment on a number of

      occasions and was terminated from ECC. Following an evidentiary hearing in

      February 2016, the trial court determined that Dooley had violated the terms of

      placement. In addition to ordering Dooley to serve the remainder of her

      sentence in the DOC, the court ordered her to pay the previously suspended

      $250 fine and entered judgment in favor of ECC for $1957 plus post-judgment

      interest. On appeal, Dooley challenges only the imposition of the $250 fine.



      Court of Appeals of Indiana | Memorandum Decision 20A03-1603-CR-561 | October 19, 2016   Page 2 of 4
                                          Discussion & Decision


[3]   Dooley’s appellate argument is brief. She argues that, pursuant to Ind. Code §

      33-19-2-3(a), the trial court was required to hold a hearing to determine her

      ability to pay the fine. Additionally, she contends that the trial court should

      have informed her that she cannot be incarcerated for an inability to pay.


[4]   We are perplexed by her argument because I.C. § 33-19-2-3(a) was repealed in

      2004 and dealt with costs, not fines. Further, our Supreme Court has clearly

      held that sentencing orders are not required to contain an express statement

      prohibiting imprisonment for nonpayment of fines or costs. Whedon v. State,

      765 N.E.2d 1276, 1279 (Ind. 2002).


[5]   It is well established that although trial courts have the authority to assess fines

      or costs against an indigent defendant, such a person may not be imprisoned for

      failure to pay the fines or costs. See id. “Moreover, a defendant’s financial

      resources are more appropriately determined not at the time of initial

      sentencing but at the conclusion of incarceration, thus allowing consideration of

      whether the defendant may have accumulated assets through inheritance or

      otherwise.” Id.


[6]   In this case, because the trial court’s order does not indicate when the fine shall

      be paid, we will consider it stayed until Dooley’s release from prison. Thus,

      while the trial court has a duty to conduct an indigency hearing upon Dooley’s

      release under Ind. Code § 35-38-1-18, Dooley has wholly failed to establish an



      Court of Appeals of Indiana | Memorandum Decision 20A03-1603-CR-561 | October 19, 2016   Page 3 of 4
      abuse of discretion. See Johnson v. State, 27 N.E.3d 793, 794-95 (Ind. Ct. App.

      2015).


[7]   We affirm.


[8]   Bradford, J. and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A03-1603-CR-561 | October 19, 2016   Page 4 of 4